519 F.2d 815
90 L.R.R.M. (BNA) 2747, 78 Lab.Cas.  P 11,262
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 742, INTERNATIONAL UNION OF ELECTRICAL, RADIO ANDMACHINE WORKERS, AFL-CIO, Respondent.
No. 74-2383.
United States Court of Appeals,Sixth Circuit.
July 16, 1975.

Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., A. Donald Rhoads, Washington, D. C., Bernard Levine, Director, Region 8, N.L.R.B., Cleveland, Ohio, for petitioner.
Ronald H. Janetzke, Kettering, Ohio, for respondent.
Before WEICK, CELEBREZZE and McCREE, Circuit Judges.

ORDER

1
The application for enforcement of an order of the National Labor Relations Board, reported at 213 N.L.R.B. # 19 having come on to be heard, and it appearing that substantial evidence on the record as a whole supports the Board's finding that the union caused some of the employees to refuse to work overtime for the purpose of compelling the company to accept respondent's bargaining demands, and that the Board was correct in its determination that respondent thereby engaged in a strike without complying with the requirements of Section 8(d)(4) of the Act, thereby violating Section 8(d)(4) and refusing to bargain collectively within the meaning of § 8(b)(3) of the Act, upon consideration, it is ordered that the order be, and it hereby is, enforced.